Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 & 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected 4 November 2022, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 October 2022.
Applicant's election with traverse of Group I: Claims 1-17 and Species A: Figs. 3-8 in the reply filed on 4 November 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden due to the “different field of search,” as thoroughly outlined on pages 3-4 of the Restriction Requirement.  This is not found persuasive because the search and consideration of both of the species disclosed by Applicant (not designated by Applicant to be obvious variants) do constitute different fields of search, as laid out in point 6, the exemplary, but specific, search being unanswered by Applicant.
Claim 13 is further withdrawn from consideration, because it requires “one or more user-removable pins or rivets” which are not found in the elected species. The elected species, Figs. 3-8, require stitch lines 62.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to because “snuggly” should be replaced with --snugly--.  Correction is required.  See MPEP § 608.01(b).
  Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “impact gel incorporated into a strap to which the shock reducing assembly is attached” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 & 12 are objected to because of the following informalities: MPEP § 608 states that, “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 14, the phrase “impact gel incorporated into a strap to which the shock reducing assembly is attached” limits the component “a strap” which is not positively claimed as a portion of the shock reducing assembly (the preamble of claim 1, from which claim 14 depends). Thus, it is unclear whether the strap is required, if the shock reducing assembly is all that is being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, & 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Reilly (US 2795797).
For Claim 1, Reilly discloses a shock reducing assembly (the belt assembly, as illustrated in Figures 1-4 of Reilly absorbs shock in a similar manner as the instant invention, and through the components claimed below) comprising: 
an elastic portion formed by a first material having a first elasticity (elastic member 17); and 
an inelastic portion formed by a second material having a second elasticity being less elastic than the elastic portion (“a covering material 20 of the same material from which the face of the individual belt portions are made,” Column 2, lines 1-6); 
wherein the elastic portion and the inelastic portion are attached to one another at a point of attachment (21, Figs. 1-4);
the elastic portion and the inelastic portion extend in parallel with each other from the point of attachment toward a holding piece to which the elastic portion and the inelastic portion are respectively secured (in the same way as the instant invention, the aforementioned elastic and inelastic portions are fastened about element 19; note that the claim does not require each portion to be directly attached to the holding portion, as this would not be supported by the instant specification); 
in a non-stretched, neutral position, the elastic portion extends a shorter distance from the point of attachment to the holding piece than the inelastic portion extends from the point of attachment to the holding piece, whereby, in the non-stretched neutral position, the elastic portion is shorter than the inelastic portion by a predetermined distance (in the same way as figure 7 of the instant invention, see Fig. 2 of Reilly); and 
in a stretched position, the elastic portion is stretched by an external force acting on the holding piece to overcome an elastic force of the elastic portion such that the elastic portion is stretched by a distance up to the predetermined distance, whereupon the inelastic portion extending between the point of attachment and the holding piece prevents further stretching of the elastic portion past the predetermined distance (in the same way as figure 8 of the instant invention, see Fig. 3 of Reilly).
For Claim 2, Reilly discloses the shock reducing assembly of claim 1, and Reilly further discloses wherein the elastic portion and the inelastic portion are attached to one another at the point of attachment being a stitch line (“by means of stitching as at 21…” Col. 2, lines 6-9).
For Claim 3, Reilly discloses the shock reducing assembly of claim 1, and Reilly further discloses wherein: the elastic portion is secured to the holding piece by a first loop around the holding piece (formed by element 17 wrapped around 18/19, Figs. 2 & 3); and the inelastic portion is secured to the holding piece by a second loop around the holding piece (formed by element 20 wrapped around 18/19, Figs. 2 & 3).
For Claim 4, Reilly discloses the shock reducing assembly of claim 1, and Reilly further discloses wherein: the elastic portion extends from the point of attachment in an inner loop that loops around the holding piece and returns to the point of attachment (Figs. 2 & 3); and the inelastic portion extends from the point of attachment in an outside loop that loops around the holding piece on an opposite side of the elastic portion than the holding piece such that the elastic portion is sandwiched within the outside loop of the inelastic portion (Figs. 2 & 3).
For Claim 5, Reilly discloses the shock reducing assembly of claim 4, and Reilly further discloses wherein, in the non-stretched, neutral position (Fig. 2), a forward loop end of the inner loop of the elastic portion around the holding piece extends from the point of attachment the predetermined distance shorter than a forward loop end of the outside loop around the holding piece extends from the point of attachment (seen in Fig. 2, and the accompanying description found in Column 2, there is a distance between elements 17 & 20).
For Claim 9, Reilly discloses the shock reducing assembly of claim 1, and Reilly further discloses wherein the first material forming the elastic portion is selected from the group comprising elastic fabric (“elastic webbing,” Col. 2), bungee cord, rubber, loop nylon, and wool.
For Claim 10, Reilly discloses the shock reducing assembly of claim 1, and Reilly further discloses wherein the second material forming the inelastic portion is selected from the group comprising leather (“Over this elastic material a strip of leather may be placed so as to form a more pleasing appearance,” Col. 1, lines 50-52, in light of “To provide a pleasing appearance, there is placed over this elastic member 17 a covering element 20 of the same material from which the face of the individual belt portions are made,” Col. 2, lines 2-6), rope, chain link, fleece, mohair, and neoprene.
For Claim 14, Reilly discloses the shock reducing assembly of claim 1, and the device of Reilly could be further attached to a strap, if a user so desired, meeting the requirements of the claim, including: further comprising impact gel incorporated into a strap to which the shock reducing assembly is attached.
For Claim 15, Reilly discloses a cinch (the belt) comprising a shock reducing assembly of claim 1 (19 on the left and on the right of Fig. 1) on each end of the cinch (each loop 19 is formed near the end joining the belt together, Fig. 1, meeting the claim).
For Claim 16, Reilly discloses a girth (the belt) comprising a shock reducing assembly of claim 1 (19 on the left and on the right of Fig. 1) on each end of the girth (each loop 19 is formed near the end joining the belt together, Fig. 1, meeting the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly as applied to claims 1-5, 9, 10, & 14-16 above, and further in view of Koller et al. (US 8424277, “Koller”).
For Claim 6, Reilly discloses the shock reducing assembly of claim 1, further comprising: a buckle (14) having a rectangular frame (Fig. 1), and a prong pivotable on the frame (clearly illustrated in Fig. 1); wherein the holding piece is a side of the rectangular frame of the buckle (the left side of the frame, in order to work as intended).
Koller, like prior art above, teaches a shock reducing assembly (1, Fig. 1), further comprising: a buckle having a rectangular frame (buckles 150), a middle crossbar (clearly illustrated in Fig. 1), and a prong pivotable on the middle crossbar (Fig. 1); wherein a holding piece is a side of the rectangular frame of the buckle (the portion of the buckle frame serving as the attachment point for the remainder of the harness is the innermost, squared-off portion of the buckle frame, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to implement one self-limiting loop assembly of Reilly, at each junction of elastic portion 45 with buckle 50 of the girth 1, Koller, in order to provide an overall girth with just enough give, but the limiting portion to avoid overtaxing the elastic portion. Such a modification also provides a more secure connection (two reinforced loops on each buckle instead of one).
For Claim 17, Reilly discloses one or more shock reducing assemblies of claim 1 (two assemblies, Fig. 1) attached thereto for securing a cinch or girth (the belt, Fig. 1).
Reilly is silent to a saddle using the cinch or girth.
Koller, like prior art above, teaches a shock reducing assembly (1, Fig. 1) attached two a saddle (title, disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to implement at least one self-limiting loop assembly of Reilly into the girth of Koller, in order to provide an overall girth with just enough give, but the limiting portion to avoid overtaxing the elastic portion. Such a modification also provides a more secure connection (two reinforced loops on each buckle instead of one).
 

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly as applied to claims 1-5, 9, 10, & 14-16 above.
For Claims 11 & 12, Reilly discloses the shock reducing assembly of claim 1.
While Reilly clearly shows a predetermined distance (Fig. 2, in the same way as the instant invention), it is silent to the length of the predetermined distance, more specifically: wherein the predetermined distance is half an inch, or within a range of a quarter of an inch to one inch.
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide that distance at 0.5 inches, in order to provide just enough give to avoid injury, but also to keep a snug fit, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to US 20050039423 A1, US 11369086 B1, US 0592587 A, US 0584949 A, US 2935833 A, JP 4482917 B1, DE 20103545 U1 as addressing one or more features in the disclosure. The remaining references cited establish the state of the art.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643